DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This communication is considered fully responsive to the amendment filed on 09/23/2022.
Claims 1, 9, 14, 16, 17, 18, 19, 24, 26, and 29 have been amended.
Response to Arguments
Applicant's arguments filed 9/23/2022 have been fully considered but they are not persuasive. Previously allowable subject matters in claims 10 and 17 including any intervening dependent claims 9 and 16 were not entirely included in the amended independent claims 1, 14, 26 and 29. Previously used reference Maya still reads on these amended features as seen in the rejection below.
Allowable Subject Matter
Claims 10, 17, 18 and 25 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 8, 9, 13-16, 19, 20, 23, 24 and 26-30 are rejected under 35 U.S.C. 103 as being unpatentable over Padmanabhan Maya et al. (WO 2020/202190 A1, hereinafter “Maya”) in view of Li et al. (US 2021/0144705, hereinafter “Li”).
For claims 1 and 26, Maya discloses  A method of wireless communication at an integrated access and backhaul (IAB) apparatus (see Maya Fig. 8 and par. 00148), comprising: 
determining that a distributed unit (DU) function of a child IAB node is to transition between a first set of resources and a second set of resources at a transition time (At 806, the method includes detecting, by the reference node (100a), a transition between the MT and the DU across time slots at the reference node (100a); see Maya par. 00149 and Fig. 8), a mobile termination (MT) function of the child IAB node being scheduled on the first set of resources (a second resource configuration for a MT of a reference node (100a); see Maya par. 00149; see Table 1: Resource allocation pattern in multi-hop IAB; see Maya par. 0153-0157 and Fig. 10), and the second set of resources being associated with the DU function (a first resource configuration for a DU of a reference node (100a); see Maya par. 00149); and 
configuring a guard period associated with the transition time based on the first set of resources and based on the second set resources (At 808, the method includes evaluating, by the reference node (100a), a required guard period for the transition. At 810, the method includes signaling, by the reference node (100a), the required guard period to the at least one parent node ( 100b). At 812, the method includes configuring, by the at least one parent node (100b), guard symbols based on the required guard period for transmission or reception at the MT of the reference node (100a) at start or end of the time slots; see Maya par. 00149 and Fig. 8).
Maya does not explicitly disclose a transition time. Li discloses a transition time (In an IAB network, there may exist resource transition time misaligmnent for a co-located IAB DU/MT; see Li par. 0055). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Li's arrangement in Maya's invention to signal regarding IAB MT/DU resource transition guard symbols for the two purposes: Pl: Parent DU to be aware of Ng symbols that an IAB node desires ("desired Ng"); and P2: IAB node to be aware of Ng symbols that its parent DU applies ("actual Ng") (see Li par. 0078).
Specifically for claim 26, Maya discloses An apparatus for wireless communication by an IAB apparatus, comprising: a memory; and at least one processor coupled to the memory and configured to: (wherein the at least one IAB node (100) comprises at least one of a reference node (100a), at least one parent node (100b), and at least one child node (100c), comprising: a memory (110); a processor (120); a communicator (130); a resource allocation engine (140); and a timing alignment engine (150), configured to; see Maya claim 152, page 244).
For claims 2 and 27, Maya discloses The method of claim 1, further comprising: transmitting information indicating the guard period to the child IAB node (The parent node (100b) responds with the number of guard symbols provided for each MT-DU 25 switching at the IAB node (100); see Maya par. 00314).
For claims 3 and 28, Maya does not explicitly disclose The method of claim 2, further comprising: applying the guard period based on the transition time, wherein the guard period comprises a time period of no communication with the child IAB node. Li discloses The method of claim 2, further comprising: 
applying the guard period based on the transition time (From FIG. 4 it may be observed that there exist overlapped resources that cause transmission/receiving conflict for co-located MT/DU functions. Hence, guard symbols (Ng) may need to be added at the edge (beginning or end) of a slot when there is a transition between co-located MT/DU; see Li par. 0072), wherein 
the guard period comprises a time period of no communication with the child IAB node (A parent IAB node can be made aware of the number of symbols Ng the child IAB node would like the parent IAB node not to use at the edge (beginning or end) of a slot when there is a transition between child MT and child DU; see Li par. 0075, 0055).
It would have been obvious to the ordinary skilled in the art before the effective filing date to use Li's arrangement in Maya's invention to signal regarding IAB MT/DU resource transition guard symbols for the two purposes: Pl: Parent DU to be aware of Ng symbols that an IAB node desires ("desired Ng"); and P2: IAB node to be aware of Ng symbols that its parent DU applies ("actual Ng") (see Li par. 0078).
For claims 4 and 19, Maya does not explicitly disclose The method of claim 1, wherein the guard period comprises a set of guard symbols that at least one of overlaps with the transition time, occurs immediately before the transition time, or occurs immediately after the transition time. Li discloses The method of claim 1, wherein the guard period comprises a set of guard symbols that at least one of overlaps with the transition time, occurs immediately before the transition time, or occurs immediately after the transition time (a parent IAB node can be made aware of the number of guard symbols (Ng) the child IAB node would like the parent AB node not to use (e.g., desired Ng) at the edge (beginning or end) of a slot when there is a transition between child MT and child DU; see Li par. 0055).
For claims 5 and 20, Maya discloses The method of claim 1, wherein the first set of resources is configured as at least one of not available (NA) or soft resources unavailable for use by the DU function, and the second set of resources is configured as at least one of hard resources or soft resources available for use by the DU function (the DU of an IAB node (100) has UL, DL, F and not available (NA) type of resources. The NA time resource implies that it should not be used for communication on the DU child links. Further, each of the UL, DL and F time resources of the DU can be configured as hard (H) and soft (S) resources. The resource configured as hard is always made available for the child node (100c) 's DU link, while the resource configured as soft is made available to the child node (100c)'s 10 DU link controlled by the parent link. If the parent node (100b) is not using the resource, it is indicated implicitly or explicitly to its child node (100c), enabling the child node ( 1 00c) to use the resource; see Maya par. 0008). 
For claims 8 and 23, Maya discloses The method of claim 1, wherein at least one cell-specific signal associated with the DU function of the child IAB node is scheduled on at least one of the second set of resources, and wherein the second set of resources is associated with the DU function based on the at least one cell-specific signal being scheduled on the at least one of the second set of resources (For FIG. 4g: At 444, the method includes configuring, by at least one of the CU of the donor node (100d) and DU of reference node (100a), a cell-specific signal and channel (CSSC) configuration to the DU of the reference node (100a) based on the at least one parameter. At 446, the method includes determining, by the DU of the reference node (100a), transmission/reception of the CSSC is configured in any one of a H resource, a S resource with an IA signal, a S resource without an IA signal and a NA resource of the DU of the reference node (100a); see Maya par. 00130. 0078).
For claims 9 and 24, Maya discloses The method of claim 1, wherein cell-specific signals associated with the DU function of the child IAB node are absent from the first set of resources, and wherein the first set of resources is associated with the MT function based on an absence of the cell- specific signals from the first set of resources (In another embodiment, strategy to avoid inter IAB conflict when the parent node (100b)'s DU is configured as hard, and child node (100c)'s DU is configured as soft and needs to transmit/receive cell specific signal and channel (CSSC) is presented, wherein the parent node (100b)'s DU has no CSSC to be transmitted/received and not scheduled child node (100c)'s MT to transmit/receive in the backhaul link, and child node (100c)'s DU transmits/receives the CSSC in the soft resource. Soft resource is either a DL or an UL resource. The configuration of DL and UL is based on the associated CSSC; see Maya par. 0085, 00132, 00174).
For claim 13, Maya discloses The method of claim 1, wherein the IAB apparatus comprises an IAB donor having a central unit (CU) function or another IAB node having another MT function (From resource allocation point of view, the MT and DU of an IAB node (100) have downlink (DL), uplink (UL) and flexible (F) resources. In 5G, the central unit (CU) of the donor node (100d) allocate resources for DU of an IAB node (100) semi-statically through Fl-AP signaling, whereas the semi-static resource allocation for MT is done by corresponding parent node (100b) through radio resource control (RRC) signaling; see Maya par. 0018, 0009).
For claims 14 and 29, Maya discloses A method of wireless communication at an integrated access and backhaul (IAB) node (see Maya Fig. 8 and par. 00148), comprising: 
transitioning between a first set of resources and a second set of resources at a transition time (At 806, the method includes detecting, by the reference node (100a), a transition between the MT and the DU across time slots at the reference node (100a); see Maya par. 00149 and Fig. 8), a mobile termination (MT) function of the IAB node being scheduled on the first set of resources (a second resource configuration for a MT of a reference node (100a); see Maya par. 00149; see Table 1: Resource allocation pattern in multi-hop IAB; see Maya par. 0153-0157 and Fig. 10), and the second set of resources being associated with a distributed unit (DU) function of the IAB node (a first resource configuration for a DU of a reference node (100a); see Maya par. 00149); 
transmitting, to a parent IAB apparatus, information requesting a guard period associated with the transition time based on the transition between the first set of resources and the second set resources (At 808, the method includes evaluating, by the reference node (100a), a required guard period for the transition. At 810, the method includes signaling, by the reference node (100a), the required guard period to the at least one parent node ( 100b); see Maya par. 00149 and Fig. 8), and
receiving, from the parent IAB apparatus, a scheduling grant that schedules communication of data by the MT function on one or more resources that at least partially overlap with a guard period (guard symbols are configured at MT of the IAB node (100) to avoid overlap between slots. However, the resource configuration for MT of the IAB node (100) is given by the parent node (100b)… a parent node (100b) schedules the MT of an associated IAB node (100) with guard symbols; see Maya par. 0295-0299). 
Maya does not explicitly disclose a transition time. Li discloses a transition time (In an IAB network, there may exist resource transition time misaligmnent for a co-located IAB DU/MT; see Li par. 0055). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Li's arrangement in Maya's invention to signal regarding IAB MT/DU resource transition guard symbols for the two purposes: Pl: Parent DU to be aware of Ng symbols that an IAB node desires ("desired Ng"); and P2: IAB node to be aware of Ng symbols that its parent DU applies ("actual Ng") (see Li par. 0078).
Specifically for claim 29, Maya discloses An apparatus for wireless communication by an IAB node, comprising: a memory; and at least one processor coupled to the memory and configured to: (wherein the at least one IAB node (100) comprises at least one of a reference node (100a), at least one parent node (100b), and at least one child node (100c), comprising: a memory (110); a processor (120); a communicator (130); a resource allocation engine (140); and a timing alignment engine (150), configured to; see Maya claim 152, page 244).
For claims 15 and 30, Maya discloses The method of claim 14, further comprising: receiving information providing the guard period from the parent IAB apparatus based on the information requesting the guard period (The parent node (100b) responds with the number of guard symbols provided for each MT-DU 25 switching at the IAB node (100); see Maya par. 00314).
For claim 16, Maya does not explicitly disclose The method of claim 15, further comprising: applying the provided guard period based on the transition time, wherein the provided guard period comprises a time period of no communication with the parent IAB apparatus; and transitioning between the MT function and the DU function contemporaneously with the transition time. Li discloses The method of claim 15, further comprising: 
applying the guard period based on the transition time, (From FIG. 4 it may be observed that there exist overlapped resources that cause transmission/receiving conflict for co-located MT/DU functions. Hence, guard symbols (Ng) may need to be added at the edge (beginning or end) of a slot when there is a transition between co-located MT/DU; see Li par. 0072) wherein the guard period comprises a time period of no communication with the parent IAB apparatus (A parent IAB node can be made aware of the number of symbols Ng the child IAB node would like the parent IAB node not to use at the edge (beginning or end) of a slot when there is a transition between child MT and child DU; see Li par. 0075, 0055); and 
transitioning between the MT function and the DU function contemporaneously with the transition time (Several factors may cause potential resource transition time misalignment for the co-located IAB DU/MT: transmission propagation delay for the IAB MT to receive from the parent DU (MT Rx) time advance (TA) is introduced for the IAB MT to transmit to the parent DU (MT Tx): and there exists switching time among any transition among DU Tx. DU Rx, MT Tx, and MT Rx. In some aspects, in one IAB node, the co-located DU and MT functions may have assigned resource transition in the adjacent slots for the DU and MT to transmit (Tx) or receive (Rx); see Li par. 0061-0062).
It would have been obvious to the ordinary skilled in the art before the effective filing date to use Li's arrangement in Maya's invention to signal regarding IAB MT/DU resource transition guard symbols for the two purposes: Pl: Parent DU to be aware of Ng symbols that an IAB node desires ("desired Ng"); and P2: IAB node to be aware of Ng symbols that its parent DU applies ("actual Ng") (see Li par. 0078).
Claim(s) 6, 7, 12, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Maya and Li, and further in view of You et al. (US 2022/0141074, hereinafter “You”). 
For claims 6 and 21, the combination of Maya and Li does not explicitly disclose The method of claim 1, wherein the first set of resources occur immediately before the transition time and the second set of resources occur immediately after the transition time. You discloses The method of claim 1, wherein the first set of resources occur immediately before the transition time and the second set of resources occur immediately after the transition time ((a) When switching between the DU operation and the MT operation, the DU operation has priority over the MT operation. Therefore, a gap time is always created in the MT resource. When switching the operation from DU to MT, after the OFDM symbol at the end of the DU operation, X OFDM symbols or Y msec may be configured/assumed as a gap time. When switching operation from MT to DU, X OFDM symbols or Y msec before the start OFDM symbol of DU operation may be configured/assumed as a gap time; see You par. 0360-0362, 0308). It would have been obvious to the ordinary skilled in the art before the effective filing date to use You's arrangement in Maya's invention to provide a feature for the guard symbol, and stable switching between the MT operation and the DU operation may be provided, and thus, communication stability may be increased (see You par. 0005).
For claims 7 and 22, the combination of Maya and Li does not explicitly disclose The method of claim 1, wherein the second set of resources occur immediately before the transition time and the first set of resources occur immediately after the transition time. You discloses The method of claim 1, wherein the second set of resources occur immediately before the transition time and the first set of resources occur immediately after the transition time ((b) When performing switching between the DU operation and the MT operation, the operation of the MT takes precedence over the operation of the DU. Therefore, a gap time is always created in the DU resource. When switching operation from DU to MT, X OFDM symbols or Y msec preceding the start OFDM symbol of MT operation may be configured/assumed as the gap time. When switching operation from MT to DU, after the OFDM symbol at the end of the MT operation, X OFDM symbols or Y msec may be configured/assumed as the gap time; see You par. 0364-0366, 0308). It would have been obvious to the ordinary skilled in the art before the effective filing date to use You's arrangement in Maya's invention to provide a feature for the guard symbol, and stable switching between the MT operation and the DU operation may be provided, and thus, communication stability may be increased (see You par. 0005).
For claim 12, the combination of Maya and Li does not explicitly disclose The method of claim 1, further comprising: receiving information requesting the guard period from the child IAB node, wherein the guard period is configured based on the information requesting the guard period. You discloses The method of claim 1, further comprising: receiving information requesting the guard period from the child IAB node (According to FIG. 18, a node may transmit information about a desired guard symbol to a parent node (S1810); see You par. 0276-0277 and Fig. 18), wherein the guard period is configured based on the information requesting the guard period (The node may receive information about the guard symbol provided from the parent node (S1820); see You par. 0279). It would have been obvious to the ordinary skilled in the art before the effective filing date to use You's arrangement in Maya's invention to provide a feature for the guard symbol, and stable switching between the MT operation and the DU operation may be provided, and thus, communication stability may be increased (see You par. 0005).
Claim(s) 11 is rejected under 35 U.S.C. 103 as being unpatentable over Maya, Li and You, and further in view of Choi et al. (US 2020/0382250, hereinafter “Choi”). 
For claim 11, Maya discloses communicating the URLLC communication with the child IAB node (FIG. 2 illustrates the basic block diagram of a multi-hop IAB network (1000).. At one end of the scale use cases like Enhanced mobile broadband (eMBB) require very high data rates and large bandwidths, whereas Ultra-reliable low-latency communications (URLLC) require very low latency, very high reliability and availability; see Maya par. 0006-0007).
The combination of Maya and Li does not explicitly disclose The method of claim 1, further comprising: determining that the configured guard period conflicts with an ultra-reliable low- latency communications (URLLC) communication associated with the child IAB node; canceling the configured guard period in response to determining that the configured guard period conflicts with the URLLC communication. Choi  discloses The method of claim 1, further comprising: determining that the configured guard period conflicts with an ultra-reliable low- latency communications (URLLC) communication (see URLLC in Choi par. 0058) associated with the child IAB node (At this time, a guard period related to the one or more SRS resources may be configured. As an example, the guard period may be configured between SRS resources, and the position of the guard period may be configured by the base station and/or UE. Thus, the guard period may be positioned between the SRS resources or between the SRS resources and other uplink channels. If the guard period overlaps transmission of a specific uplink channel configured for the UE, the priority between the guard period and the specific uplink channel (e.g., Table 10 described above) may be set to be identical to the priority (e.g., Table 9 described above) between the SRS and the specific uplink channel; see Choi par. 0310-0311); canceling the configured guard period in response to determining that the configured guard period conflicts with the URLLC communication (When the (s)PUCCH is configured for the beam failure recovery, a guard period and a SRS resource overlapped with the (s)PUCCH may be dropped; see Choi par. 0311). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Choi's arrangement in Maya's invention to prevent distortion of uplink transmission due to collision between the SRS resources with configuration of the guard period and the priority (see Choi par. 0024).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAE S LEE whose telephone number is (571)272-8236. The examiner can normally be reached 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on (571) 270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAE S LEE/Examiner, Art Unit 2415